Jobn Vidurek
1 South Drive
Hyde Park, NY. 12538

September 10, 2020

Dear Clerk;

Please time stamp enclosed default and return in self-addressed stamped envelope.

Thank You.

   
     

 
 
 
   

ge te
LC Cay

ohn Vidurek

 

(845) 229-0250

 
 

UNITED STATES DISTRICT Court

FOR THE SOUTHERN DISTRICT OF NEW YORK
* 300 ) Quarropas Street, White Plains, NY 106011 +

 

   

John Vidurek, Kimberly Vidurek, and James Vidurek:
Plaintiffs

‘| JURISDICTION: Court of Record

- Docket No. 7:20-cv-06714
- against -

Pim Pollen, Margareth de Wit, Alessandro Donetti,
N Cassadine, J Melendez, Susan Lamastro, Jeanette Willet,

Frank J Chan, Charles P. Rettig, and Bobbi 8 Martin; . AFFID AVIT OF DEF AULT

Defendants

 

 

SEP 4.5 2020

NEW YORK STATE ) |
):SS |
DUTCHESS COUNTY )

I, John Vidurek, Affiant, hereinafter plaintiff in pro per and next friend for plaintiffs’ Kimberly
Vidurek and James Vidurek above, being of lawful age, qualified and competent to testify to, and
having firsthand knowledge of the following facts, do hereby swear that the following facts are true,

correct and not misleading:

WHEREAS: on July 21, 2020, petitioners filed an Action at Law, see “Summons” attached, in the
Dutchess County New York Supreme Court [Index No. 2020-610]. And served upon the defendants;
see affidavit of service dated July 22, 2020, attached. Defendants named above moved said case to the
above said court and copied a “Notice of Removal,” attached, to plaintiffs on August 28" 2020;
however the deadline for doing so was on August 27, 2020, The record shows that no respondent made
any Retum; no respondent requested more time to answer; and, no respondent provided any objection
to the proceedings. Therefore a summary judgment for default is in order for the relief demanded in the

Action at law.

Affidavit of Default Page 1 of 2
Default Judgment - Entering a Default: “When a party against whom a judgment
for affirmative relief is sought has failed to plead or otherwise defend: and, that
failure is shown by Affidavit or otherwise, the clerk must enter the party’s default.”

FRCP Rule 55(a); FRCP Rule 58(b) (2); 28 U.S.C. §2243.

New York, Dutchess County, September 10, 2020

 

NOTARY

New York State, Dutchess County on this 10" day of September 2020 before me, the subscriber,
personally appeared John Vidurek to me known to be the living man described in and who executed

the forgoing instrument and sworn before me that he executed Un. free will act and deed.

Affidavit of Default

Notary

  

ALAINA N WATSON
Notary Public - State af New York
NO, 01WAG347478
} Qualltied in Dutchess County yoy
¥ My Commission Expires Sep 6,-2620(2 |

 
      
     

Page 2 of 2
   
 

New York STATES Su iM
DUTCHESS Cot N Ty
* 10 Market Bireet it Foughkeey epsie, NY 1 2601 1

 

 

John: ‘Vidurek, Kimberly Vidurek, arid James: Vidurek; sn SpDICTION? Court of Record,
Plaintifis. Tnlex Nov _

~against~
Pim Pollen, Marpareth de Wit, Alessandro Donetti,

N Cassadine, J Melendez, Susan Lamastro, Jeanette Willet,
Frank J Chan, -Charles:P. Rettig, and‘ Bobbi S Martin;

 
 

SUMMONS |

 

   

gsb Rd kee t ee]

_ Defendants J

YOU ARE HEREBY SUMMONED oo appear and answer this endorsed
summans:in te New York Supreme Cot, County of Dutchess, Court of Record; located at 10
MarketStreet, Poughiceepsie, New York: 12601;

“You must answer within 30days after service of this summons:en you (not counting the day you.
received if) you must serve on the plaintiff an answer to. the attached action, Motions in order to.
avoid ah answer are not. permitted inder common law.

Upon your failure to appear and answer, judgment. will bé taken against you for the rellef
demanded tn the complaint, together with-the cost of this action.

‘You also-must file your answer with the above said-eourt:

Seal New York, Dutchess. County, July. 21, 2020:

  
AFFIDAVIT OF SERVICE

New York State )
) ss:
Dutchess: County )

1, Jonathan Schultz, being duly sworn, deposes and says: 1 am not a party to this action and aim over 18 years
of age. On the 22" day of July, 2020, I served the within: an Action at Law to: show cause with suramons,
Refund status report, Notice and Demand, Noticé. of Tax ‘Lier dated 4-26-13,. Apology: letter dated. 87-13,
Release of Hen dated 9-18-13, Bill from IRS. for $80:00 dated. 9-2-13,, and Taxpayer Advocate Service
Fraudulent Letter dated 11-14-14, Notice of deficienoy from Susan Lamastro dated.6-17-2019, Jamies letter
dated-6-27-19, Notice of ittent-to levy dated Oct/Nov 2019 on James, Notice of intent'to levy dated 01-16-19
on John, John’s affidavit, Notice of interit to levy dated 12-16-£9 on James, Notice of intent to levy dated (2
16-19. on Kimberly, Kimberly’s affidavit, Threatening, Intimidating Letter from Frank:J Chan dated 12-20-
19, Jobn's affidavit, Letter frorii rouge agent Bobbi S. Martin dated February 25, 2020 to. John, James, and
Kimberly, Forin letter notice CP40: dated Mareli 30, 2019 to. J ames, James's 1040, Affidavit of service for
Notice and Detnarid, and Adfidavit of service for Show Cause upon thé following names and addresses: set
forth below, by mailing a.tme copy of the altached: papers, enclosed and properly sealed in a ‘postpaid
éivelope, Whicl I deposited in an official depository under the exclusive cate ‘and. custody of the United
States Postal Services within the State: of New: York addressed to:

      

 

* Pim Pollen, CEO, CRE Group, PO Box 126.Waterloo, LA 50704

Margareth de Wit, CFO,,CBE Group,PO Box 126 Waterloa, IA 50704

Alessandro Donetti, CCO, CBE Group;PO Box 126 Waterlod, TA 50704

N Cagsadine,, DOT Small Business, 300 Commerce Drive, NeW ar, NY 12553

I-Melendez, Taxpayer Advovate Service; PO Box 1640; Ogden, UT 84402-1640

Sisan Latnastto, DOT; IRS, 240: Broadway~ 14" Floor, NY, NY 10007 |
Jeanette. Willet, DOT Small Business, 300. Commerce Drive, New Windsor, NY 12553
Fiank J Chati, IRS.ACS Cottespondence PO Box 8208, Philadelphia, PA. 1910.
Chailes P. Rettig, IRS, 1111 Constitution Avenue N.W., Washington, D.C.:2022
Bobbi § Martin, DOT, IRS, Fresno ServiceCenter, Fresno, CA 93888-0030

 

 

 
 

    
 

a

 

(Signatare). fo

NOTARY

Staite Of New York, County-of Dutchess. on this.22 day of July, 2020 before me; the: subscriber, personally’ appeared Jonathan
Schult#to me kiown to be the living man. deseribe in and whid exeouted.the forgoing instrument-and sworn. before me that: he
executed the same'as. his-free-will act-and.deed. —_ | y

   

“ALAINK WATSON
Public f New. York
NO:.O

 

> State of New.
1 whas4)

 
Case 7:20-cv-06714-CS. Document 3 Filed 09/04/20 Page-1 of 2

  

Acting: nite’, States Attorney forthe
Southern District of New York

By: BRANDON H. COWART
Assistant United States Attomey

86: Chambers Street, 3rd Floor

  

New York, Jew YOr 10007
Telephor

Favsimtile: (212) 637- 2686
‘E-mail: brandon. cowart@usdoj.gov

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

JOHN VIDURBK, KIMBERLY VIDUREK and

Plaintiffs, 20:CV 6714.(CS).(PED):
~against- CERTIFICATE OF SERVICE

PIM POLLEN, MARGARETH DE WIT, |
ALESSANDRO DONETTI,N CASSADINE, J
MELENDEZ, SUSAN LAMASTRO, JEANETTE
WILLET, FRANK J CHAN, CHARLES P.
RETTIG, and BOBBIS MARTIN,

Defendants.

 

 

J, Brandon Cowart, av Assistant United:States Attorney for the Southern: Disttiet of New
York, hereby certify that on August 28, 2020, 1 caused.a.copy of the Notice af Removal for the.

case captioned Vidurek-v. Pollen, ef al, Index No. 2020-610 (N-Y..Sup. Ct. Dutchess €o,), tobe

 

mailed.by FedEx-overnight delivery, postal charges prepaid, to the following: address: Dutchess
Supreme Court Clerk’s Office, LO Market Street, Poughkeepsie, NY 12601,

| I further certify that of August.28, 2020, [eansed: (i) -a: ‘copy: of the: same foregoing. Notice:
of Removal; (ii) a copy: of the SDNY Electronic Cas Rules & andl (iit) @

  
 

copy of the Individual Practices. Rules of the Hon. Cathy S
be served upon the followitig by FedEx overnight delivery, postal charges pre-paid:

John Vidurek,, Kimberly Vidurek, and.Janiés Vidurek
1 South’Drive
Hyde Park, NY 12539

sibel andthe For Paul E. Davison, to.
@ase 7:20-cv-06714-CS Document 3. Filed 09/04/20 Page.2 of 2

Dated: New York, New ‘York
September'4, 2020

AUDREY: STRAUSS |
Acting United States. Attorney for the
Souther District-of New York

By:/s/ Brandon. Cowart _
BRANDON-H. COWART
Assistant United States Attorney
86: ‘Charnbers Street, Third. Floor

 

Telephone: (212) 637-2693

 
